June 27, 2019

The Honorable Paul A. Engelmayer
United States District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2201
New York, NY 10007

       RE:      Plaintiffs’ joint opposition to Defendants’ motion to continue the deadline to
                respond to Plaintiffs’ motions for preliminary injunction, and for other relief, in
                State of New York v. U.S. Dep’t of Health & Human Servs., 19 Civ. 4676 (PAE)
                (consolidated with 19 Civ. 5433 (PAE) and 19 Civ. 5435 (PAE)).

Dear Judge Engelmayer,

        Plaintiffs in these consolidated cases oppose Defendants’ motion to continue the deadline
to respond to Plaintiffs’ motions for preliminary injunction and to set a summary judgment
briefing schedule. Dkt. 79. Defendants’ motion represents that “HHS will delay enforcement of
the HHS rule challenged in this case” until November 22, 2019. Id. at 1. Nonetheless, the
effective date of that rule remains July 22, 2019. 84 Fed. Reg. 23,170, 23,170 (May 21, 2019).

        Plaintiffs appreciate Defendants’ acknowledgment that the equities here weigh decisively
against enforcement of the Final Rule on July 22, 2019, and Plaintiffs are sensitive to
Defendants’ request for additional time to brief their position on the pending motions for
preliminary injunction. With regard to that request, Plaintiffs would consent to a stipulated order
that preserves the status quo to allow Defendants more time to respond to those motions. But
Defendants’ proposal—based on a representation through counsel of the agency’s intent to delay
enforcement of the Final Rule for four months following its effective date—should be rejected
because it does not preserve the status quo as would a preliminary injunction, and therefore it
does not protect Plaintiffs from irreparable harm upon the Final Rule’s effective date. In
addition, Defendants’ proposed schedule for summary judgment briefing is unworkable and
prejudicial, and should be rejected.

       Plaintiffs therefore respectfully request that the Court (1) deny without prejudice
Defendants’ request to continue the deadlines for Plaintiffs’ motions for preliminary injunction;
(2) deny Defendants’ request to set their proposed schedule for cross-motions for summary
judgment briefing; and (3) as necessary, schedule a status conference at the Court’s earliest
convenience to discuss the most efficient way to resolve these challenges.

         1. The deadlines for preliminary injunction briefing and argument set by the Court, Dkt.
38, should not be adjourned absent a stipulated order or other measure that fully preserves the
status quo. Plaintiffs have briefed in detail the irreparable injury they will face immediately
upon the effective date of the Final Rule. See 19 Civ. 4676, Dkt. 45, at 9-23; 19 Civ. 5433, Dkt.
20, at 42-50; 19 Civ. 5435, Dkt. 26, at 42-50. The State of New York Plaintiffs, for example,
explained that they will be harmed through (a) the forced choice of complying with a potentially
unlawful regulation or risking the loss of federal health care funds; (b) harms to Plaintiffs’ health
institutions and their direct delivery of care; and (c) interference with Plaintiffs’ administration


                                                  1
of their insurance laws. See Dkt. 45, at 9-23. Defendants’ delay of enforcement would
seemingly address only one of the threats of imminent harm Plaintiffs face—namely, the risk
that federal health care funds will be terminated for noncompliance with the Final Rule. But
because the Final Rule will be in effect, all of the other injuries that Plaintiffs (including their
affiliates, members, institutions, patients, and residents) will face—the likelihood of increased
denials of care, interference with the provider-patient relationship, decreased insurance coverage,
and other harms—will still accrue.

         Defendants’ motion and the accompanying representation from counsel provide the Court
and Plaintiffs with no details regarding the contours of Defendants’ proposed delay of
enforcement. For example, between July 22 and November 22, 2019, it is not clear whether
HHS’s Office for Civil Rights (“OCR”) will accept complaints under the Final Rule; whether
OCR will commence complaint investigations and merely delay taking action based on such
investigations; or whether HHS and OCR will take no action at all with respect to the Final Rule.
In a meet-and-confer with Defendants’ counsel yesterday (after Plaintiffs were first advised of
Defendants’ intended approach, see Ex. 1 at 1), Plaintiffs requested additional detail regarding
what “delayed enforcement” would mean, but Defendants were unable to provide any
information. And Defendants’ current position is a significant departure from the representation
they made to the parties last week: that HHS had decided to publish a new rule delaying the
effective date of the Final Rule from July 22 to November 22, 2019. See Ex. 1 at 3, 6.
Defendants’ last-minute change in position—combined with the refusal or inability to describe
what a delay of enforcement would entail—strongly suggest a substantive difference between
counsel’s representation that the agency will “delay enforcement,” Dkt. 79, and Defendants’
earlier representation that they intended to publish a rule delaying the Final Rule’s effective date.

        So, under Defendants’ proposed approach, the Final Rule will still take effect on July 22,
2019. Accordingly, on that date, an employee at one of Plaintiffs’ institutions could assert her
new refusal rights under the Final Rule, and that assertion of rights would arguably be
completely lawful under the rule, because it will have taken effect. Whether Defendants are
prepared to enforce the rule seemingly affects only whether Plaintiffs face financial sanction for
noncompliance with the Final Rule’s requirements, but does not stem the many other irreparable
injuries Plaintiffs will face.

        As noted, Plaintiffs are prepared to consent to a stipulated order that would fully preserve
the status quo. See Ex. 1. Defendants could, for example, consent to a temporary restraining
order that would enjoin Defendants from enforcing, applying, or taking any action to implement
the Final Rule until the pending motions for preliminary injunction are resolved. Defendants in
fact agreed to a similar approach in a different case earlier this year. See Temporary Restraining
Order and Scheduling Order, DeOtte v. Azar, No. 4:18-cv-825 (N.D. Tex. Feb. 20, 2019), Dkt.
29 (Ex. 2). In the alternative, Defendants could stipulate to entry of an order from the Court that
postpones the effective date of the Final Rule under 5 U.S.C. § 705 pending judicial review.
Plaintiffs proposed both of these options to Defendants, but Defendants rejected each approach.

        Until a preliminary injunction, stipulated order, or other mechanism that preserves the
status quo is effectuated, any adjournment of the current briefing schedule would prejudice
Plaintiffs by exposing them to the very harms they are seeking a preliminary injunction to avert.



                                                 2
        2. The Court should also reject Defendants’ proposed schedule for summary judgment
briefing because it does not allow the parties sufficient time to brief, or the Court to consider, the
merits of Plaintiffs’ challenges in a case of this size and complexity.

         Defendants propose that they provide the Administrative Record (“A.R.”) by July 22,
2019; that they move for summary judgment 45 days later, by September 5; and that Plaintiffs
file their opposition to Defendants’ motion for summary judgment and cross-move for summary
judgment approximately three weeks after that, by September 27. These deadlines are
unworkable and would prejudice Plaintiffs. First, although Defendants repeatedly stated on the
parties’ meet-and-confer calls that they are unable to provide Plaintiffs with the anticipated size
of the A.R., Plaintiffs understand that, at minimum, it will include the more than 200,000 public
comments filed during the notice-and-comment period, see 84 Fed. Reg. at 23,180, as well as
any yet-to-be disclosed studies, reports, or economic analyses the agency considered in preparing
the Final Rule. Defendants’ proposed schedule allows insufficient time to digest an A.R. of that
size, and at the same time brief the merits of Plaintiffs’ summary judgment motions and
opposition to Defendants’ motions. All the more so given that, in the normal course, Plaintiffs
could assess the A.R. before negotiating a summary judgment briefing schedule.

        Second, Defendants’ proposed schedule includes virtually no allowance for the
possibility that Defendants will produce a deficient A.R. In at least four lawsuits challenging
federal agency action in just the past eighteen months, the agency has produced a deficient
record that required court-ordered completion. See In re Nielsen, No. 17-3345, slip op. at 2-3
(2d Cir. Dec. 27, 2017) (order denying mandamus petition) (Ex. 3); Washington v. U.S. Dep’t of
State, No. 18-cv-1115, 2019 WL 1254876, at *1-4 (W.D. Wash. Mar. 19, 2019); New York v.
U.S. Dep’t of Commerce, 351 F. Supp. 3d 502, 529 (S.D.N.Y. 2019); Minute Order, Saget v.
Trump, No. 18-cv-1599 (WFK) (E.D.N.Y. Aug. 27, 2018) (Ex. 4). That is so even though “an
agency’s designation of the administrative record is generally afforded a presumption of
regularity,” and that “[s]upplementation of the record as designated by the agency is, thus, the
exception, not the rule.” Comprehensive Cmty. Dev. Corp. v. Sebelius, 890 F. Supp. 2d 305, 309
(S.D.N.Y. 2012) (Engelmayer, J.). Plaintiffs do not presume that the A.R. Defendants will
produce will be incomplete, but the truncated schedule Defendants have proposed—with the
Final Rule in effect and the end of HHS’s delay of enforcement looming—would prevent any
meaningful consideration of the issue by Plaintiffs or the Court.

         In contrast to the prejudicial schedule that Defendants have proposed, Plaintiffs proposed
a modified briefing schedule that would allow for summary judgment motions practice on a more
realistic—yet still expedited—timeline. See Ex. 1, at 2. Defendants rejected Plaintiffs’ proposal.

        3. If the Court is inclined to adjourn the preliminary injunction briefing deadlines or set a
summary judgment briefing schedule, Plaintiffs request a status conference beforehand at the
Court’s earliest convenience to discuss the most efficient way to resolve the merits while
protecting Plaintiffs from irreparable injury in the interim.




                                                  3
Respectfully submitted,

LETITIA JAMES
Attorney General of the State of New York

By: /s/ Matthew Colangelo
Matthew Colangelo
  Chief Counsel for Federal Initiatives
Justin Deabler, Assistant Attorney General
Brooke Tucker, Assistant Attorney General
Amanda Meyer, Assistant Attorney General
Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-6057
matthew.colangelo@ag.ny.gov

Attorneys for the State of New York Plaintiffs



 Diana Salgado (pro hac vice)                        Sarah Mac Dougall
 Planned Parenthood Federation of America, Inc.      Cristina Alvarez*
 1110 Vermont Ave., NW Ste. 300                      Covington & Burling LLP
 Washington, D.C. 20005                              620 Eighth Avenue
 Tel.: (202) 973-4800                                New York, NY 10018-1405
 Fax: (202) 296-3480                                 Tel: (212) 841-1000
 diana.salgado@ppfa.org                              Fax: (212) 841-1010
                                                     smacdougall@cov.com
 Hana Bajramovic                                     calvarez@cov.com
 Planned Parenthood Federation of America, Inc.
 123 William St., 9th Floor                          Kurt G. Calia*
 New York, NY 10038                                  Marina Dalia-Hunt*
 Tel.: (212) 541-7800                                Covington & Burling LLP
 Fax: (212) 247-6811                                 3000 El Camino Real, 5 Palo Alto Square
 hana.bajramovic@ppfa.org                            Palo Alto, CA 94306-2112
                                                     Tel: (650) 632-4717
 Michelle Banker                                     Fax: (650) 632-4800
 Sunu Chandy*                                        kcalia@cov.com
 National Women’s Law Center                         mdaliahunt@cov.com
 11 Dupont Circle, NW #800
 Washington DC 20036                                 Ryan Weinstein*
 Tel: (202) 588-5180                                 Paulina Slagter*
 Fax: (202) 588-5185                                 Covington & Burling LLP
 mbanker@nwlc.org                                    1999 Avenue of the Stars
 schandy@nwlc.org                                    Los Angeles, CA 90067-4643
                                                     Tel: (424) 332-4800


                                                 4
Adam Grogg*                                     Fax: (424) 332-4749
Robin F. Thurston*                              rweinstein@cov.com
Democracy Forward Foundation                    pslagter@cov.com
P.O. Box 34553
Washington, DC 20043                            * Pro hac vice motion forthcoming
Tel: (202) 448-9090
agrogg@democracyforward.org                     Attorneys for the PPFA Plaintiffs
rthurston@democracyforward.org
* Pro hac vice motion forthcoming

Attorneys for the PPFA Plaintiffs

Alexa Kolbi-Molinas
Lindsey Kaley                                   Christopher Dunn
Elizabeth Deutsch*                              Erin Beth Harrist
Brigitte Amiri                                  Donna Lieberman
American Civil Liberties Union Foundation       New York Civil Liberties Union
125 Broad Street, 18th Floor                    Foundation
New York, NY 10004                              125 Broad Street, 19th Floor
Phone: (212) 549-2633                           New York, NY 10004
Fax: (212) 549-2652                             Phone: (212) 607-2298
akolbi-molinas@aclu.org                         cdunn@nyclu.org
lkaley@aclu.org                                 eharrist@nyclu.org
edeutsch@aclu.org                               dlieberman@nyclu.org
bamiri@aclu.org
                                                Elizabeth O. Gill**
Daniel Mach**                                   American Civil Liberties Union
American Civil Liberties Union Foundation       Foundation of Northern California, Inc.
915 15th Street NW                              39 Drumm Street
Washington, DC 20005                            San Francisco, CA 94111
Phone: (202) 675-2330                           Phone: (415) 621-2493
Fax: (202) 546-0738                             Fax: (415) 255-8437
dmach@aclu.org                                  egill@aclunc.org

* Application for admission forthcoming         * Application for admission forthcoming
**Pro hac vice motion forthcoming               **Pro hac vice motion forthcoming

Attorneys for the NFPRHA Plaintiffs             Attorneys for the NFPRHA Plaintiffs




                                            5
